                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                  Bankruptcy Case
                                                                                  19−50292−cag
                                                                             No.:
                                                                     Chapter No.: 11
                                                                           Judge: Craig A. Gargotta
IN RE: Clearwater Transportation, Ltd. ,
Debtor(s)




                                         NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

          S.A. Courtroom 3, Hipolito F. Garcia Fed Bldg & Courthouse, 615 E. Houston St., San Antonio, TX
     at   78205

     on   4/10/19 at 09:00 AM

     Hearing to Consider and Act Upon the Following: (Related Document(s): 51 Motion For Appointment of
     Trustee, or in the Alternative, Motion For Appointment of an Examiner filed by Sabrina L. Streusand for
     Creditor Austin CONRAC LLC (Attachments: # 1 Proposed Order)(Streusand, Sabrina) Modified on
     3/18/2019 .) Hearing Scheduled For 4/10/2019 at 09:00 AM at SA Courtroom 3 (Elizondo, Lisa)


Dated: 3/19/19
                                                           Yvette M. Taylor
                                                           Clerk, U. S. Bankruptcy Court




                                                                                           [Hearing Notice (BK)] [NtchrgBKapac]
